 Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 1 of 14. PageID #: 408998

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION




 IN RE: NATIONAL PRESCRIPTION                      MDL 2804
                              )
 OPIATE LITIGATION
                              )
                                                   Case No. 1:17-md-2804
                              )
 THIS DOCUMENT RELATES TO:
                              )
                                                   Judge Dan Aaron Polster
                              )
 Track One Cases
                              )
                                                   ORDER DENYING              MOTION        TO
                              )
                                                   EXCLUDE GRUBER

        Before the Court is Defendants’ Daubert Motion to Exclude the Opinions Offered by

Jonathan Gruber (Doc. #: 1916). For the reasons stated below, the motion is DENIED.

        The Court hereby incorporates the legal standards set forth in the Court’s Opinion and

Order regarding Defendants’ motion to exclude the opinion and testimony of Prof. Meredith

Rosenthal, see Doc. #: 2495.

   I.      Introduction

        Jonathan Gruber is one of the nation’s leading health economists. He received his Ph.D.

in Economics from Harvard University and is the Ford Professor of Economics at the

Massachusetts Institute of Technology, where he has taught for over 25 years. Gruber directs the

Health Care Program at the National Bureau of Economic Research and served as President of the

American Society of Health Economists from 2016-2018. He has twice won the International

Health Economics Association Kenneth J. Arrow Award for the outstanding health economics

paper and has served as the Co-Editor for both the Journal of Public Economics and the Journal of

Health Economics. Along with David Cutler, another of Plaintiffs’ experts, he won the ASHEcon

award for best health economist in the nation age 40 and under in 2006. Gruber has previously
 Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 2 of 14. PageID #: 408999



testified in Int’l Tobacco Partners, Ltd. v. Kline, 475 F. Supp. 2d 1078, 1082 (D. Kan. 2007)

(“Gruber is clearly qualified to testify as an expert in this case.”).

        Plaintiffs asked Gruber to compose a report for two purposes. (Doc. #: 1916-5). The first

was “to provide, from the perspective of accepted principles of economics, an overview of the

nation’s opioid crisis.” Report at ¶ 15 (Doc. #: 1916-5). Second was to address “whether, to a

reasonable degree of certainty in the field of economics, the defendants’ shipments of prescription

opioids contributed, in whole or in part, to the growth in the misuse of opioids and the increases

in licit and illicit opioid-related mortality over the past 20 years, and to explain the bases” for those

opinions. Id. Gruber reached the following principal conclusions: First, “[t]here is a direct, causal

relationship between defendants’ shipments of prescription opioids and the misuse and mortality

from prescription opioids, with geographic areas that received higher volumes of per capita

shipments of prescription opioids experiencing significantly higher rates of opioid related misuse

and mortality, including the Bellwether jurisdictions.” Id. at ¶ 16. Second, “[t]here is a direct,

causal relationship between defendants’ shipments of prescription opioids and the misuse of and

mortality from illicit opioids, including heroin and fentanyl, which accelerated rapidly after 2010.”

Id. Third, “[t]he significant increases in all-opioid mortality (i.e., mortality from both prescription

and illicit opioids) are largely unrelated to trends in non-opioid drug overdoses, changes in

population demographics, or local economic conditions.” Id. Gruber employed both regression

analysis and other mainstream methods of statistical analysis to determine correlation and

causation to reach and illustrate his conclusions. He also relied on the work of other economists

and epidemiologists, including some who also serve as Plaintiffs’ experts in this case, to support

his opinions.




                                                   2
 Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 3 of 14. PageID #: 409000



   II.      Discussion

         Defendants do not challenge Gruber’s qualifications, but they do ask the Court to exclude

his report and testimony, attacking his opinions’ relevance or fit with Plaintiffs’ case, and offering

several arguments relating to the appropriateness and reliability of his methods. Specifically,

Defendants assert that Gruber is not using any recognized methodology to sustain his analysis, that

whatever methodology he is using is inadequate to support an admissible opinion on causality, that

his analysis fails to address the Bellwether counties, and that he impermissibly relies on a

supposedly flawed “gateway hypothesis” concerning individuals’ transition from prescription

opioid addiction to heroin and fentanyl addiction.

         A. The Reliability of Gruber’s Methodology

                1. Graphical Illustrations of Correlation and Gruber’s Conclusions on
                Causation

         Defendants first argue Gruber founds his opinions solely upon unacceptable, unreliable

methodologies, finding fault with Gruber’s use of what they describe as mere graphical

representations of underlying data to support his findings. Motion at 5 (Doc. #: 1916). They claim

Gruber was unable “to identify any authoritative source supporting his method at any point during

his deposition.”

         Q. And I’m not focused so much on the graphic itself as the analysis that . . .
         underlies the graphic; where . . . you take the lowest quartile and the highest




                                                  3
    Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 4 of 14. PageID #: 409001



         quartile, and you’ve shown a difference in terms of mortality, growth between those
         two quartiles. What’s the name of that analysis so I can find it in a textbook?

         A. I don’t know that there’s a common name for this analysis that you find in a
         textbook. . . .

Gruber Dep. Doc. #: 1916-6 at 402:21 - 403:11. Defendants conclude that Gruber’s testimony is

therefore “not based on any reliable, tested methodology.” Motion at 5 (Doc. #: 1916).1

         To counter this attack, Plaintiffs first point out that Defendants misrepresent Gruber’s

deposition testimony when they claim he failed to name another source using his method.

Plaintiff’s Opposition (hereinafter “Opp.”) at 6 (Doc. #: 2116). They point to testimony just two

pages farther down in the deposition transcript that gainsays Defendants’ assertion:

         Q. Whether in a textbook or some other source, can you point me to any source
         that would describe for me the type of, you know, high quartile – highest quartile-
         lowest quartile analysis that you’re doing here and would state that that’s an
         appropriate means to show causation?

         ***

         A. Sure. The Evans study that we – Evans, Lieber and Powell study does exactly
         this kind of analysis . . .

         ***

         Q. And the Evans study doesn’t purport to show causation, does it?

         A. Yes, it does.

Gruber Dep. at 405:5 – 17; 406:15 – 17 (Doc. #: 1916-6).

         Plaintiffs thus establish that non-regression methods to demonstrate causation do appear in

the peer-reviewed literature, despite Defendants’ claims to the contrary.2 The Court is satisfied


1
  Defendants specifically challenge the use of this method in connection with Figures 1.16 - 1.20 and 1.24 - 1.25 and
their associated text. Motion at 4 (Doc. #: 1916).
2
  See Opp. at 6 n. 6 (Doc. #: 2116) citing William N. Evans, Ethan M.J. Lieber, Patrick Power, How the
Reformulation of Oxycontin Ignited the Epidemic; CI(1) Review of Econ. And Statistics 1-15 (Mar. 2019).
Plaintiffs also note that Gruber has authored and cites in his Report numerous studies demonstrating relationships in
data through the use of graphical analyses. Opp. at 5, n. 5 (Doc. #: 2116). See Michael D. Frakes and Jonathan

                                                         4
 Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 5 of 14. PageID #: 409002



that Gruber has not founded his analysis on a non-existent methodology, and notes that Defendants

may cross-examine Gruber about his methods. See United States v. Demjanjuk, 367 F.3d 623,

634-36 (6th Cir. 2004) (trial court did not abuse its discretion in admitting expert testimony that

was neither original nor controversial).

                  2. Gruber Bases His Conclusions on Causation Upon a Reliable Methodology

         Defendants next assert Gruber has shown only a correlation between Defendants’

shipments of opioids and Plaintiffs’ harms, and has not demonstrated a causal relationship. Motion

at 5-6 (Doc. #: 1916); Reply at 1-3 (Doc. #: 2464). They claim his graphical analyses only show

correlation and conclude he sidesteps the work of generating a methodologically appropriate

analysis to show causation, asserting that his regression analysis is deficient. Reply at 4 (Doc. #:

2464).

         Plaintiffs deny that Gruber used unsound methods to establish causation. They explain that

Gruber employed a multiple regression analysis in conjunction with his other accepted forms of

statistical analysis to establish the causal relationship between opioid shipments and increased

mortality from both prescription and illegal opioids. They also note that Gruber “supplements this

analysis by then providing evidence from epidemiological and economic studies that corroborate



Gruber, Defensive Medicine: Evidence from Military Immunity, Nat’l Bureau of Econ. Research Working Paper
24846 (July 2018); Benjamin D. Sommers and Jonathan Gruber, Federal Funding Insulated State Budgets from
Increased Spending Related to Medicaid Expansion, Health Affairs 36(5) (May 2017); Jonathan Gruber and Robin
McKnight, Controlling Health Care Costs Through Limited Network Insurance Plans: Evidence from
Massachusetts State Employees, 8(2) Am. Econ. Jounal: Econ. Policy 219-250 (2016); Leemore Dafny, Jonathan
Gruber and Christopher Ody, More Insurers Lower Premiums: Evidence from Initial Pricing in the Health
Insurance Marketplaces, 1(1) Am. Journal of Heath Econ. 53-81 (2015); Jackson Abaluck and Jonathan Gruber,
Choice Inconsistencies among the Elderly: Evidence from Plan Choice in the Medicare Part D Program, 101 Am.
Econ. Review 1180-1210 (June 2011); See also Abby Alpert, David Powell and Rosalie Liccardo Pacula, Supply-
Side Drug Policy in the Presence of Substitutes: Evidence from the Introduction of Abuse-Deterrent Opioids, 10
Am. Econ. Journal: Econ. Policy 1-35 (2018) (Utilizing “Graphical Event Study Results” to support the conclusion
that large increases in heroin deaths immediately after reformulation occurred in states with the highest initial rates
of OxyContin misuse) (cited in Report ¶ 97 (Doc. #: 1916-5).


                                                           5
 Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 6 of 14. PageID #: 409003



his conclusion that illicit harms since 2010 were a direct result of shipments and licit harms.” Opp.

at 17 (Doc. #: 2116).

        Gruber’s report is, indeed, replete with graphs intended to visually represent statistical

observations generated from data. There is nothing wrong with that. Many of these graphs appear

in the Factual Background and Empirical Overview section (Section III) of his report that precedes

his causation opinions. Defendants do not appear to challenge this material specifically, and the

Court finds it unobjectionable. Because the charts and figures of Section III, which use the modes

of analysis that Defendants claim are insufficient to support conclusions concerning causation, do

not purport themselves to demonstrate causation, but merely illustrate trends and associations, the

Court finds Section III admissible in whole. Indeed, the text accompanying each of these Figures

explains what relationship the Figure illustrates and even draws attention to the imperfections in

the analysis and identifies the measures Gruber took to remedy them. See, e.g., Report at ¶¶ 73-

85 (Doc. #: 1916-5). The assiduity with which Gruber points out the imperfections in his own

analysis adds to its reliability.

        Gruber’s opinions on causation, namely that “the increases in shipments of prescription

opioids was [sic] a direct and substantial cause of the rapid growth in mortality from both licit and

illicit opioid related mortality in the past 20 years,” Report at ¶ 72 (Doc. #: 1916-5), appear to be

the primary focus of Defendants’ objections. Motion at 4-6 (Doc. #: 1916). Defendants seek the

exclusion of the entirety of Gruber’s report, but specifically call into question Figures 1.16-1.20

and 1.24-1.25, all of which appear in Sections IV and VI. Id. at 2, 4.

        In Section VI, Gruber does not rely on his graphical analysis (Figures 1.24 and 1.25) to

illustrate causation, but merely to show correlations between opioid shipments and crime. Gruber

notes that Section VI “briefly reviews evidence of the link between shipments of prescription

                                                 6
 Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 7 of 14. PageID #: 409004



opioids and higher levels of crime.” Report at ¶ 108. He explains Figures 1.24 and 1.25 illustrate

what the data demonstrate about “whether counties that received more shipments between 1997-

2010 experienced lower declines in crime than low shipment counties, as would be expected if

opioids contributed to increased criminal behavior.” Id. at ¶ 111. In addition, Gruber’s summary

of opinions explains that “Section VI establishes that shipments of prescription opioids are also

associated with higher crime.” Id. at ¶ 19.

       With respect to Section IV (encompassing Figures 1.16-1.20), which contains Gruber’s

challenged opinion on causation, the Court does not agree that Gruber is relying solely on an

unacceptable methodology. His own deposition testimony quoted above, selectively omitted by

Defendants in the exhibits accompanying their motion, explains the prevalence of this

methodology in economic studies and refers to published work that relies on it to demonstrate

causation. In addition, as Plaintiffs point out, Gruber uses regression analysis alongside other

methods to support his conclusions about causation. Gruber first uses the non-regression methods

to establish a correlation between shipments of opioids and increased mortality, the intensity of

which suggested causation. See Etherton v. Owners Ins. Co., 829 F.3d 1209, 1220 (10th Cir. 2016)

(“Although correlation alone may be insufficient to establish causation, it is nonetheless relevant

to identifying causal relationships.”) (citations omitted). He then applies multiple regression

analysis to control for a range of variables, finding they did not account for the rise in mortality.

Report at ¶¶ 74-75 (Doc. #: 1916-5). Taken together, these were the methods Gruber used to reach

his conclusion that “the increases in shipments of prescription opioids was a direct and substantial

cause of the rapid growth in mortality from both licit and illicit opioid-related mortality in the past

20 years.” Report at ¶ 72 (Doc. #: 1916-5).




                                                  7
 Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 8 of 14. PageID #: 409005



       The Court concludes that Gruber’s analysis, though imperfect, employs sufficiently

reliable methods of economic analysis to withstand Daubert scrutiny. Daubert, 509 U.S. at 596

(1993) (“Vigorous cross-examination, presentation of contrary evidence, and careful instruction

on the burden of proof are the traditional and appropriate means of attacking shaky but admissible

evidence.”). “As long as an expert's scientific testimony rests upon ‘good grounds, based on what

is known,’ it should be tested by the adversary process—competing expert testimony and active

cross-examination—rather than excluded from jurors’ scrutiny for fear that they will not grasp its

complexities or satisfactorily weigh its inadequacies.” Ruiz-Troche v. Pepsi Cola of P.R. Bottling

Co., 161 F.3d 77, 85 (1st Cir. 1998) (quoting Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579, 590 (1993);

               3. Failure to Address Cuyahoga and Summit Counties

       Defendants also cite Gruber’s omission of data on the bellwether counties in his quartile

analysis as a reason to exclude his opinions. They assert his graphs purporting to show “central

tendencies” on a national level are misleading in the context of Cuyahoga and Summit Counties.

Specifically, Defendants take issue with his top/bottom quartile analysis, pointing out there are

“many counties in the top quartile of shipments that exhibit below average mortality rates, while

many counties in the bottom quartile of shipments had above average mortality rates.” Motion at

10 (Doc. #: 1916), Reply at 3 (Doc. #: 2464).

       In that connection, Defendants further assert “the potential error rate of Gruber’s

methodology is high,” partially as a result of what Gruber describes as a “transshipment problem”

that arises when individuals transport opioids out of the counties or states into which they were




                                                8
    Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 9 of 14. PageID #: 409006



originally shipped. Motion at 10 (Doc. #: 1916).3 According to Defendants, Gruber does not

sufficiently account for the transshipment problem.                They conclude that the transshipment

problem, with its attendant “potential error rate” renders shipments an “inaccurate proxy for opioid

consumption.” Id. at 10-11.

         Plaintiffs counter that Gruber’s analysis is not meant to identify local harms in the

Bellwether counties, but rather “to establish a consistent relationship between shipments and harms

in a large number of different places.” They also point out that Gruber “devotes an entire section

of his report to discussing the opioid crisis in these counties, including identifying the amount of

prescription opioid shipments Cuyahoga and Summit Counties received relative to the rest of the

country, and general fentanyl trends in Ohio.” Opp. at 11, (Doc. #: 2116); Report at ¶¶ 64-71

(Doc. #: 1916-5).

         Gruber himself candidly recognizes the analytic challenge transshipments presents, noting

in his Report that it “will induce some measurement error into my comparisons, reducing the power

of shipments to distinguish high versus low use areas.” Report at ¶ 84 (Doc. #: 1916-5). But he

addresses the problem with the tools at hand: “To some extent, I address this measurement error

by comparing only the highest and lowest shipment areas in the large county sample discussed

above.” Id.

         None of the supposed flaws Defendants highlight render Gruber’s report and testimony

inadmissible under Daubert. That Gruber does not respond to every issue Defendants identify, or


3
  An example of the “transshipment problem” has been referred to colloquially as the “Blue Highway,” referring to
opioids originally shipped to Florida that were then purchased and transferred north to other States. See
https://www.washingtonpost.com/investigations/76-billion-opioid-pills-newly-released-federal-data-unmasks-the-
epidemic/2019/07/16/5f29fd62-a73e-11e9-86dd-d7f0e60391e9 story.html (“The route [of opioids] from Florida to
Georgia, Kentucky, West Virginia and Ohio became known as the ‘Blue Highway.’ It was named after the color of
one of the most popular pills on the street — 30 mg oxycodone tablets made by Mallinckrodt, which shipped more
than 500 million of the pills to Florida between 2008 and 2012.”).

                                                        9
Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 10 of 14. PageID #: 409007



that Plaintiffs will need to address at trial, does not make his opinions inadmissible. The Court

recognizes that Plaintiffs’ have engaged a number of experts to piece together various elements of

their case. Nor does the absence of Bellwether counties in portions of his analysis make it

unreliable, though it may be of limited use to Plaintiffs. Neither does the fact that the top/bottom

quartile analysis includes individual instances that run counter to the overall trend Gruber seeks to

demonstrate pose a serious risk of confusing the jury.           And Gruber’s recognition of the

transshipment problem, and his transparent effort to account for it, actually renders his analysis

more reliable, if perhaps less precise and thus less useful to Plaintiffs. Counter-examples or other

statistical irregularities, and the potential error rate posed by the transshipment of opioids, go to

the weight the trier of fact will give Gruber’s report and testimony, not its admissibility. See Scholz

Homes, Inc. v. Wallace, 590 F.2d 860, 863 (10th Cir.1979) (finding no abuse of discretion in

admission of expert testimony where the witness disclosed inadequacies in the information he was

relying on, and was subjected to thorough cross examination). See also United States v. Lang, 717

Fed. App’x 523, 534 (6th Cir. 2010) (“the Daubert standard is liberal, and does not require expert

opinions to be bulletproof.”).

       However, the Court finds that Defendants’ have aptly pointed out that Gruber has not

demonstrated that Defendants’ shipments of prescription opioids caused harms specifically in

Cuyahoga and Summit Counties. Reply at 3 (Doc. #: 2464). Gruber implicitly admits as much.

Consequently, Gruber may not testify at trial to that effect.

               4. Relies on Flawed Gateway Analysis.

       Defendants also seek to exclude Gruber’s opinion concerning the so-called “gateway

hypothesis” presented by Gruber, and also by Anna Lembke and Katherine Keyes, two of

Plaintiffs’ other experts, on the ground that their opinions are unreliable and should be excluded.

Reply at 4-5 (Doc. #: 2464). Broadly speaking, the gateway effect involves patients who develop
                                                  10
Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 11 of 14. PageID #: 409008



addictions to prescription opioids and then go on to become addicted to illicit opioids. In this

connection, Defendants assert Gruber relies on methodologically flawed epidemiological literature

and “completely ignores evidence contradicting the gateway hypothesis.” Motion at 11 (Doc. #

1916). In particular, they fault Gruber for failing to accord greater significance to the modest

proportion of prescription opioid users who eventually abuse heroin. Id. Defendants emphasize

that Gruber himself acknowledged “that the percentage of prescription opioid users who go on to

abuse heroin is in the range of 1%.” Motion at 11 (Doc. #: 1916).

       Plaintiffs respond that Gruber appropriately bases part of his analysis on reliable

epidemiological and economic literature to conclude that “the illicit opioid crisis that started in

2010 is the direct consequence of the defendants’ shipments of prescription opioids in prior years.”

Opp. at 12 (Doc. #: 2116); Report at ¶ 99 (Doc. #: 1916-5). They also argue that the existence of

competing or contradictory studies on a particular topic is not a proper basis for excluding an

expert’s opinion on that topic. Opp. at 11-14 (Doc. #: 2116).

       Plaintiffs are correct that Gruber, an economist, is permitted to found his opinions not only

on economics literature, but also on the work of scholars and other experts in other fields ‒ here,

epidemiology. See DeLuca v. Merrell Dow Pharms., Inc., 911 F.2d 941, 954 (3d Cir. 1990) (“The

reliability of expert testimony founded on reasoning from epidemiological data is generally a fit

subject for judicial notice; epidemiology is a well-established branch of science and medicine, and

epidemiological evidence has been accepted in numerous cases.”). In addition, Plaintiffs do not

contest the notion that only a small proportion of prescription opioid users become addicted to

illegal opioids. Rather, their logic runs in the other direction: they focus on the substantial

percentage of heroin and fentanyl users who used prescription opioids before moving on to illicit




                                                11
Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 12 of 14. PageID #: 409009



ones. Report at ¶¶ 89-93 (Doc. #: 1916-5). Thus, the one percent statistic is of no great relevance

to Plaintiffs’ case.

        For reasons more fully explained in the Court’s Order Denying Defendants’ Motion to

Exclude Experts re: “Gateway Hypothesis,” Doc. #: 2518, the supposed defects Defendants point

out in the literature Keyes and Lembke rely on in their reports are not so substantial that they

offend Daubert standards of reliability. In re Gadolinium-Based Contrast Agents Prods. Liab.

Litig., 2010 WL 1796334, at *3 (N.D. Ohio May 4, 2010) (“Daubert neither requires nor empowers

trial courts to determine which of several competing scientific theories has the best provenance.”)

(internal quotation marks omitted). As the Sixth Circuit has explained, “flaws in methodology

uncovered by peer review do not necessarily equate to a lack of scientific validity, since the

methods may be based on scientific principles and the alleged flaws go merely to the weight, not

the admissibility of the evidence and the testimony.” United States v. Bonds, 12 F.3d 540 at 559

(6th Cir. 1993).

        B. Fit and Relevance

        Defendants assert “Gruber does not offer causation opinions that advance Plaintiffs’

theories.” Motion at 12 (Doc. #: 2116); Reply at 5-6 (Doc. #: 2464). This supposed lack of fit

stems from the absence of the Bellwether counties from Gruber’s top/bottom quartile analysis, his

failure to isolate the harms supposedly caused by individual defendants, and the inclusion of

shipments from non-defendants in his analysis. Motion at 12-14 (Doc. #: 1916).

        Plaintiffs respond that Gruber’s national data is relevant because it helps establish the

broader national context of the opioid crisis, including general trends, and will illuminate other

evidence they will present about “the causal connection specifically in Summit and Cuyahoga

Counties. Opp. at 10, n. 7 (Doc. #: 2116). Plaintiffs next point out they have engaged other experts

                                                12
Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 13 of 14. PageID #: 409010



to “analyze the impact of individual Defendants’ misconduct.” Opp. at 15 (Doc. #: 2116).

Plaintiffs assert the “absence of specific Defendant-level analysis does not undermine the

relevance of Prof. Gruber’s opinion that greater prescription opioid shipments led to increased

harms.” Id.

       The Court does not agree that Gruber’s opinions are irrelevant. Daubert’s fit requirement

is a liberal one that seeks to ensure evidence is relevant to the issues to be tried, or will be helpful

to the trier of fact. See United States v. Bonds, 12 F.3d 540 at 555 (6th Cir. 1993) (expert testimony

must “assist the trier of fact to understand the evidence or to determine a fact in issue.”). Evidence

is relevant if it “(a) has any tendency to make a fact more or less probable than it would be without

the evidence; and (b) the fact is of consequence in determining the action.” FED. R. EVID. 401.

       The purpose of Gruber’s analysis is to “demonstrate a connection between shipments and

harms in a large number of different places.” Motion at 10 (Doc. #: 2116). In his analysis, he

included areas outside of the Bellwether counties, and included shipments by manufacturers or

distributors that may not be in this MDL or may not be defendants in the upcoming trial. But the

data he analyzed and the opinions he offers are not irrelevant under Rule 401 and Daubert. At the

appropriate time, Plaintiffs will have to show actual harms to Cuyahoga and Summit Counties

caused by the very defendants that are before the court. Gruber’s opinions and testimony, like

those of numerous other experts, are not meant to be conclusive in themselves. Gruber’s opinions

are relevant bricks in the evidentiary edifice Plaintiffs intend to construct.

       Defendants next argue that Gruber “attribute[s] all opioid-related harms to the

Defendants,” including harms caused by illicit opioids, without any underlying support; and that

he identifies forces beyond Defendants’ control that contributed to illicit opioid use by individuals



                                                  13
Case: 1:17-md-02804-DAP Doc #: 2531 Filed: 08/26/19 14 of 14. PageID #: 409011



with opioid use disorder, without analyzing the degree to which those external factors caused illicit

opioid use. Motion at 13 (Doc. #: 1916).

          The Court does not construe these supposed flaws as invoking the issue of fit; indeed, they

relate to opinions and analysis that are patently relevant. They are methodological criticisms

Defendants may address by confronting the witness during cross examination. “Vigorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of proof are

the traditional and appropriate means of attacking but admissible evidence.” Daubert, 509 U.S. at

596.

   III.      Conclusion

          For the foregoing reasons, Defendants’ Daubert Motion to Exclude the Opinions Offered

By Jonathan Gruber is DENIED.

                 IT IS SO ORDERED.



                                                   /s/ Dan Aaron Polster August 26, 2019
                                                   DAN AARON POLSTER
                                                   UNITED STATES DISTRICT JUDGE




                                                  14
